Citation Nr: 1731644	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  12-31 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota



THE ISSUES

1.  Entitlement to a compensable evaluation for eczema.

2.  Entitlement to a compensable evaluation for tinea versicolor. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

S. Krunic, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from July 2001 to September 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Jurisdiction has subsequently been transferred to the RO in St. Paul, Minnesota.  In the September 2011 rating decision, the RO denied entitlement to compensable evaluations for eczema and tinea versicolor.

In a January 2017 decision, the Board granted entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU) prior to October 3, 2012, and denied an evaluation in excess of 10 percent for tinnitus. 

In that decision, the Board also notified the Veteran that it would stay action regarding the remaining issues of entitlement to increased ratings for service-connected eczema and tinea versicolor, pending resolution of the appeal of Johnson v. McDonald, 27 Vet. App. 497, 505 (2016) to the United States Court of Appeals for the Federal Circuit.  In Johnson, the United States Court of Appeals for Veterans Claims (CAVC) held that the Veteran's use of a topical steroid constituted "systemic therapy" within the meaning of 38 C.F.R. § 4.118, Diagnostic Code 7806.  However, in Johnson v. Shulkin, 2017 U.S. App. LEXIS 12601 (Fed. Cir., July 14, 2017), the Federal Circuit reversed the Court's decision.  As the appeal in Johnson has been decided, the stay is no longer in effect, and the Board will now decide the claim herein.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.



FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's eczema has affected less than 5 percent of the entire body and less than 5 percent of exposed areas, and there has been no systemic therapy.

2.  For the entire period on appeal, the Veteran's tinea versicolor has affected less than 5 percent of the entire body and less than 5 percent of exposed areas, and there has been no systemic therapy.


CONCLUSIONS OF LAW

1.  The criteria for compensable evaluation for eczema have not been met.  38 U.S.C.A. § 1155, 5103A, 5107  (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.118, Diagnostic Code 7806  (2016).

2.  The criteria for a compensable evaluation for tinea versicolor have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.118, Diagnostic Code 7813  (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to provide notice to the Veteran with respect to establishing entitlement to benefits under 38 U.S.C.A. § 5103 (West 2014).  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA satisfied this duty with August 2010 and January 2011 pre-adjudication letters.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, as well as all identified, relevant, and available post-service medical records have been associated with the claims file and were reviewed by both the RO and the Board in connection with the claim.  The Veteran has not identified any other outstanding records that are pertinent to this case.

Moreover, the Veteran was afforded a VA general medical examination in February 2011 in connection with her TDIU claim; an addendum medical statement regarding the severity of the Veteran's skin disabilities was obtained in August 2011.  The Veteran was also afforded a January 2014 skin disabilities examination in connection with her claims.   As discussed below, the Board finds that the VA examinations in this case are adequate, as they are predicated on a review of the Veteran's medical history as well as on an examination, and they fully address the rating criteria that are relevant to rating the Veteran's eczema and tinea versicolor.  In addition, the evidence of record does not indicate that there has been a material change in the severity of the Veteran's service-connected skin disabilities since she was last examined in January 2014.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet.App. 174, 182   (2007).  Thus, the Board finds that there is adequate medical evidence of record to make a determination in this case. 

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282   (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-10   (2007); Fenderson v. West, 12 Vet. App. 119, 126-127   (2001).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53  (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519   (1996).

The Veteran's tinea versicolor has been evaluated as noncompensable under 38 C.F.R. § 4.118, Diagnostic Code 7813.  Her eczema has been evaluated as noncompensable under 38 C.F.R. § 4.118, Diagnostic Code 7806.
The Board notes that the Veteran's tinea versicolor is evaluated under Diagnostic Code 7813 for dermatophytosis, which includes various tinea infections.  Diagnostic Code 7813, however, directs that such disorders be rated as disfigurement of the head, face, or neck, scars, or dermatitis, depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7813.  Here, the predominant manifestations of the Veteran's tinea versicolor symptoms are akin to dermatitis rather than disfigurement or scars.  Therefore, the Veteran's tinea versicolor is evaluated under the rating criteria for dermatitis, as contemplated by Diagnostic Code 7806.  

Diagnostic Code 7806 provides a noncompensable rating when less than 5 percent of the entire body or less than 5 percent of the exposed areas are affected; and, no more than topical therapy required during the past 12-month period.

A 10 percent rating is warranted when the skin disorder involves at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period. 

A 30 percent rating is warranted when the skin disorder involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period. 

A 60 percent rating is warranted when the skin disorder involves more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period. 

A March 2010 private treatment record from Dr. G.M. (initials used to protect privacy) indicates that the Veteran was diagnosed as having hyperpigmentation of the eyelid.  She was noted to have chronic problems of dermatitis, eczema and was prescribed Elidel topical cream to be applied twice daily to the affected skin.  Additional treatment records from Dr. G.M. dated September 2010 and October 2010 reflect that the Veteran continued to be diagnosed with dermatitis, eczema and prescribed Elidel 1% topical cream since March 2010 to be applied twice daily in a thin layer to the affected skin.  

During a February 2011 VA examination, the Veteran was diagnosed as having eczema and dermatophytosis.  The Veteran reported that she had developed eczema on her nose, behind her knees, and bends of the elbows; she stated that her eczema flares up during the summer.  In addition, she stated that the spots from her dermatophytosis become larger in the summer.  The Veteran's service-connected skin disabilities were noted to be stable since onset.  She reported that she had treated her skin conditions with creams in the past but denied any current treatment.  A physical examination of the face revealed hyperpigmented, scattered, circular, macular lesions on the Veteran's face.  An August 2011 addendum medical statement indicated that the skin lesions on the Veteran's face were due to dermatophytosis which affected less than 5 percent of her total body area and less than 5 percent of her exposed areas.  The examiner indicated that there was no evidence of an eczema flare-up during the examination. 

During a January 2014 VA skin disease examination, the Veteran was assessed with eczema and tinea versicolor.  The Veteran stated that her skin conditions had improved and that her rash would come and go.  A physical examination revealed that there were brown and light spots in the area where the intermittent rash would occur.  Furthermore, the Veteran's eczema and tinea versicolor were not found to have caused scarring or disfigurement of the head, face, or neck.  Additionally, the Veteran indicated that she had treated her skin conditions with topical corticosteroids, namely Triamcinolone and Elidel, for less than a six week duration in the past 12 months.  Moreover, the Veteran's eczema was noted to affect less than 5 percent of her total body area and less than 5 percent of her exposed areas.  Her tinea versicolor was noted to affect less than 5 percent of her total body area and affected no exposed areas. 

In this case, the evidence does not show that the Veteran was prescribed any medication other than a topical cream to treat her tinea versicolor and eczema.  
Moreover, the VA examination reports indicate that her skin disabilities each affected less than 5 percent of her exposed areas and less than 5 percent of her total body area.  The Board notes that the evidence of record does not contain any  evidence to the contrary.  Notably, there is no evidence demonstrating that the Veteran's skin disabilities involve at least 5 percent or more of her total body or exposed areas.  In addition, there is no evidence documenting treatment with intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs at any time during the appeal period.  See Johnson, 2017 U.S. App. LEXIS at *9-10 (finding that "systemic therapy means 'treatment pertaining to or affecting the body as a whole,' whereas topical therapy means 'treatment pertaining to a particular surface area, as a topical antiinfective applied to a certain area of the skin and affecting only the area to which it is applied.'" ).  Thus, the Board concludes that the evidence regarding the Veteran's symptomatology and treatment do not show that her eczema and tinea versicolor disabilities more nearly approximate the assignment of compensable ratings at any point during the appeal period.  

The Board notes that that no other diagnostic codes provide a basis for any higher or additional ratings for the Veteran's eczema and tinea versicolor.   See Butts v. Brown, 5 Vet. App. 532, 539  (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).  Moreover, when a condition is specifically listed in the rating schedule (eczema and tinea versicolor in this case), it may not be rated by analogy.  Copeland v. McDonald, 27 Vet. App. 333  (2015).  

Neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 368 (2017). (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of compensable ratings for eczema and tinea versicolor.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49  (1990).


ORDER

Entitlement to a compensable evaluation for eczema is denied.

Entitlement to a compensable evaluation for tinea versicolor is denied. 




____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


